Case 9:18-cv-80176-BB Document 242 Entered on FLSD Docket 07/09/2019 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative                CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

            Plaintiffs,

   v.

   CRAIG WRIGHT

            Defendant.

                   PLAINTIFFS’ MOTION TO SUPPLEMENT THE RECORD

           Plaintiffs respectfully request that the Court grant them leave to supplement the record to

  Defendant’s Motion for Judgment on the Pleadings [D.E. 144] (the “Motion”) with (1) excerpts

  from Defendant’s April 4, 2019 deposition (the “Deposition”) and (2) an additional affidavit from

  Dr. Matthew Edman detailing evidence that Exhibit A (ECF No. [144-1]) and Exhibit F (ECF No.

  [144-6]) from Defendant’s Motion were written nearly a year after Dave Kleiman died (the

  “Affidavit”). Plaintiffs submit that consideration of these documents may assist the Court in ruling

  on the pending Motion.

        1) The Deposition

           In Defendant’s most recent Motion to Supplement the Record, he attaches certain

  testimony from his June 28, 2019 deposition where he asserted that his ex-wife, Ms. Lynn Wright,

  was involved in the formation of W&K Info Defense Research LLC (“W&K”). However, at his

  deposition on April 4, 2019, seconds after testifying that Lynn Wright was “involved in the initial

  communications about W&K,” (Craig Wright Dep. Tr. at 218:14-18 (April 4, 2019), attached as

  Exhibit 1) he testified that he has “no idea” who owned W&K (id. at 219:22-23); then implied he

  had no idea who was responsible for W&K’s operations (id. at 234:23-235:11), and then responded

                                                    1
Case 9:18-cv-80176-BB Document 242 Entered on FLSD Docket 07/09/2019 Page 2 of 3



  to questions about Ms. Nguyen’s role in W&K that “W&K is not my company. I cannot talk about

  W&K.” (287:17-18) (emphasis added). Plaintiffs believe that the attached deposition testimony is

  critical for this Court in considering the evidentiary weight of the testimony Defendant submitted

  to this Court today.

     2) The Affidavit

         In support of their Opposition to Defendant’s Motion (ECF No. [159]), Plaintiffs submitted

  to this Court an affidavit from Dr. Matthew Edman detailing how the metadata and cryptographic

  signature associated with Exhibit A to Defendant’s Motion – a purported 2012 email from Dave

  Kleiman to Uyen Nguyen – indicated that the document was created almost a year after Dave

  Kleiman died (ECF No. [159-9]). Since submitting that affidavit, Dr. Edman has conducted further

  analysis on Exhibit A and identified additional forensic artifacts that support his previous opinion.

  Additionally, Dr. Edman conducted a similar analysis on Exhibit F to Defendant’s Motion (ECF

  No. [144-6]) – a second purported 2012 email from Dave Kleiman to Uyen Nguyen – and he

  determined that it was likely created by modifying the PDF used to created Exhibit A. Plaintiffs

  attach as Exhibit 2 to this motion the Affidavit from Dr. Edman detailing this analysis.

                                           CONCLUSION

         Plaintiffs respectfully request that the Court allow them to supplement the record to

  Defendant’s Motion with the Deposition testimony from the Defendant and the Affidavit from Dr.

  Matthew Edman.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs has conferred with

  counsel for Defendant, and they object to the relief sought here.




                                                   2
Case 9:18-cv-80176-BB Document 242 Entered on FLSD Docket 07/09/2019 Page 3 of 3


   Dated: July 9, 2019                                Respectfully submitted,

                                                      s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman, Esq.
                                                      Florida Bar No. 99762
                                                      BOIES SCHILLER FLEXNER LLP
                                                      100 SE Second Street, Suite 2800
                                                      Miami, Florida 33131
                                                      Telephone: (305) 539-8400
                                                      Facsimile: (305) 539-1307
                                                      vfreedman@bsfllp.com

                                                      Kyle W. Roche, Esq.
                                                      Admitted Pro Hac Vice
                                                      BOIES SCHILLER FLEXNER LLP
                                                      333 Main Street
                                                      Armonk, NY10504
                                                      Telephone: (914) 749-8200
                                                      Facsimile: (914) 749-8300
                                                      kroche@bsfllp.com

                                                      Counsel to Plaintiff Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC.




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 9, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notices of Electronic Filing generated

  by CM/ECF.

                                                      s/ Velvel (Devin) Freedman
                                                      VELVEL (DEVIN) FREEDMAN




                                                  3
